Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-16 and 17-20 have been examined. 

Election/Restrictions
Claim(s) 1 is/are generic to the following disclosed patentably distinct species:
Fig. 8-12, drawn to claims 2-3 for baby/child reminder;
Fig. 7, drawn to claims 5 for fit around a driver’s door opening handle;
Fig. 4-6, drawn to claim 4 for vehicle engine start/stop button;
Fig. 17, drawn to claim 8 for home entrance door;
Fig. 15, drawn to claim 9 for refrigerator door;
Fig. 18-20, drawn to claims 10-16 for seatbelt system.
Fig. 22, drawn to claims 17-20 for vehicle grid power.

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.

the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.


Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to a reminder comprising a switch including a first component located on said frame-shaped base and a second component located on said lid and so configured that when said first component and second component are separated from each other by a predetermined distance, when the lid is opened, the switch causes the creation of said trigger signal and the production of said audible alarm, classified in G08B 21/24.
II. Claims 1,10,13 and 14-16, drawn to a reminder device having a recorder that is mounted to a flexible strap of a seatbelt system and including an accelerometer that senses the movement of the strap when it is disengaged from a buckle to thereby triggers the production of a pre-recorded audible message, classified in B60R 21/01544.
III. Claims 17-20, drawn to a reminder device, comprising: an audio circuit configured to product an audible message upon receiving a trigger signal; and a trigger circuit electrically coupled to a vehicle grid power through a power connecter and configured to produce and to provide to the audio circuit the trigger signal in response to sensing a shut off the vehicle grid power, classified in G08B 3/00.

The inventions are independent or distinct, each from the other because:
Inventions I, II and III are directed to related a reminder. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a 
In the instant case, the inventions as claimed are distinct and different because:
 Invention I and II do not disclose any apparatus with an audio circuit configured to product an audible message upon receiving a trigger signal; and a trigger circuit electrically coupled to a vehicle grid power through a power connecter and configured to produce and to provide to the audio circuit the trigger signal in response to sensing a shut off the vehicle grid power.  
Invention III does not disclose any apparatus comprising a frame-shaped base defining an opening and configured to be mounted over and around an operational button/handle located in a vehicle or in a home; a lid coupled to the frame-shaped base and configured to close over said frame- shaped base, covering said opening and blocking access to said operational button/handle; a circuit configured to product an audible message upon receiving a trigger signal, said circuit being located in at least one of said framed-shaped base and said lid and a switch including a first component located on said frame-shaped base and a second component located on said lid and so configured that when said first component and second component are separated from each other by a predetermined distance, when the lid is opened, the switch causes the creation of said trigger signal and the production of said audible alarm.




Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art due to their recognized divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence 

Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the claim subject matter including “the recorder is mounted to a flexible strap of a seatbelt system and including an accelerometer that senses the movement of the strap when it is disengaged from a buckle to thereby triggers the production of a pre-recorded audible message” are not required by the reminder as recited in claims 1-12 even though the combination recited “a frame-shaped base defining an opening and configured to be mounted over and around an operational button/handle located in a vehicle or in a home; a lid coupled to the frame-shaped base and configured to close over said frame- shaped base, covering said opening and blocking access to said operational button/handle; a circuit configured to product an audible message upon receiving a trigger signal, said circuit being located in at least one of said framed-shaped base and said lid”.  The subcombination has separate utility such as “a recorder that is mounted to a flexible strap of a seatbelt system and including an accelerometer that senses the movement of the strap when it is disengaged from a buckle to thereby triggers the production of a pre-recorded audible message” as recited in claim 13 and 14.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art due to their recognized divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/HOI C LAU/Primary Examiner, Art Unit 2689